J-S08016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :    IN THE SUPERIOR COURT OF
                                       :         PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 SEAN WRIGHT                           :
                                       :
                   Appellant           :    No. 776 WDA 2019

    Appeal from the Judgment of Sentence Entered September 7, 2011
  In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0008384-2010

 COMMONWEALTH OF PENNSYLVANIA          :    IN THE SUPERIOR COURT OF
                                       :         PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 SEAN WRIGHT                           :
                                       :
                   Appellant           :    No. 777 WDA 2019

    Appeal from the Judgment of Sentence Entered September 7, 2011
  In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0013968-2010


BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY McCAFFERY, J.:                      FILED MARCH 30, 2020

     Sean Wright (Appellant) appeals from the judgment of sentence entered

on September 7, 2011, in the Allegheny County Court of Common Pleas in two

cases,   CP-020-CR-0008384-2010    (8384)   and   CP-02-CR-0013968-2010

(13968). The trial court sentenced Appellant to an aggregate term of 50 to

100 years’ incarceration, following his jury conviction of two counts of
J-S08016-20


attempted homicide1 and other offenses. Appellant challenges the sufficiency

of the evidence supporting his convictions of attempted homicide, arguing he

acted in self-defense, and the weight of the evidence. We affirm.

        The evidence at trial established the following. In the late morning of

June 9, 2011 a witness was walking in the Friendship neighborhood of

Pittsburgh, Pennsylvania.        The witness noticed a Lincoln Navigator being

driven at a high rate of speed and in a reckless manner, swerving around

other cars and traveling in the opposite lane of traffic on Friendship Ave. N.T.,

6/1/11, at 55.2 When the vehicle approached the witness, the witness threw

his arms in the air. In response, Appellant, the driver of the vehicle, smiled

at the witness, put his hand through his sunroof and waved a gun in the air.
Id. at 55-56. The witness reported the incident to police.

        Shortly thereafter, several marked police units located Appellant and

activated lights and sirens. Appellant refused to stop his vehicle, and instead

sped off. Police pursuit commenced in the Garfield section of the city and

proceeded through the Liberty section.           At a major intersection, civilian

vehicles blocked Appellant’s vehicle while Pittsburgh Police Officer Howard

McQuillan’s vehicle stopped directly behind Appellant.          Appellant initially


____________________________________________


1   18 Pa.C.S. §§ 901(a), 2501(a).

2 The jury trial transcript appears in two volumes: one dated June 1 through
June 3, 2011, and the other dated June 6 through June 7, 2011, but it is
continuously paginated. For convenience, we refer to each volume as,
respectively, N.T., 6/1/11, and N.T., 6/6/11.

                                           -2-
J-S08016-20


attempted to force his way through the civilian vehicles, but was unable to do

so. Instead, he drove over a small concrete barrier that divided the opposite

lanes of traffic. N.T., 6/1/11, at 83. Immediately, Appellant was met by police

on the opposite side. Appellant then reversed his car, smashed into Officer

McQuillan’s vehicle, and pushed it approximately six feet back.         Officer

McQuillan was able to avoid injury by exiting the marked patrol car prior to

impact. Appellant maneuvered out of the intersection and sped away with

police again in pursuit. Id. at 74-75.

      The pursuit continued through several Pittsburgh neighborhoods and

other jurisdictions, including: East Liberty, Shadyside, Homewood, East Hills,

Wilkinsburg, Penn Hills, Edgewood, and Swissvale. During the ongoing chase,

Appellant drove through a city park and struck Officer McQuillan’s vehicle

again while attempting to elude police. N.T., 6/1/11, at 75-77. Appellant

later drove through a gas station and rammed into the vehicle of Pittsburgh

Police homicide detectives, Cindy Smith and Christine Williams, pushing their

vehicle backwards into an intersection.    Throughout the ordeal, Appellant

unpredictably turned around in the middle of the street and charged police

vehicles head on, causing them to move out of the way. Police tried to deploy

spike strips to stop Appellant, but his erratic and high speed driving allowed

him to escape. Id. at 360. At one location, Appellant sped through parking

lots and onto a sidewalk in front of a pizza shop and bus stop.




                                     -3-
J-S08016-20


      Later, Appellant became stuck in traffic at another major intersection.

Pittsburgh Police Detectives Vonzale Boose and Brian Johnson, who were part

of the pursuit, exited their vehicle, approached Appellant and ordered that he

show his hands. Appellant chose to ram the vehicles in front of and behind

him until he created enough room to speed away. Appellant cut through a

shopping center then to a major roadway where he continued on Route 22

toward Monroeville. N.T, 6/1/11, at 267, 330. When Appellant reached the

end of Allegheny County, Monroeville Police, who had monitored the pursuit,

deployed spike strips. Appellant, again, evaded them by turning into a strip

mall attempting to escape through a delivery road.

      Two Pittsburgh Police vehicles, one driven by Lieutenant Richard

Pritchard and the other by Detectives Boose and Johnson veered to position

their vehicles at the end of the delivery road in an attempt to cut off means

of escape. Lieutenant Pritchard positioned his marked vehicle at the far end

of the delivery road, while Detectives Boose and Johnson parked their marked

vehicle fifteen to twenty feet behind Pritchard’s. N.T., 6/1/11, at 227, 268,

330-32. Despite having enough room to pass on either side of Lieutenant

Pritchard’s vehicle, Appellant accelerated, steering directly toward Lieutenant

Pritchard, who was standing outside his vehicle.          Appellant smashed

Lieutenant Pritchard with such force that Lieutenant Pritchard was thrown six

to eight feet into the air, landing on the rear trunk of his vehicle and then

rolling to the ground, seriously injured. Id. at 152-53, 229-30, 269, 305,


                                     -4-
J-S08016-20


335, 382. Appellant later admitted to a nurse and Pittsburgh police officer,

“they were going to shoot me so I had to run them over.” Id. at 126.

      After crushing Lt. Pritchard and with vehicle parts “falling off,” Appellant

steered toward Detectives Boose and Johnson’s vehicle.          While Detective

Boose was already outside of the vehicle, Detective Johnson remained inside

bracing for impact because he feared that if he tried to exit Appellant would

hit him head on and kill him. The force of the impact caused the detectives’

vehicle to violently spin 180 degrees.       Upon impact, Detective Johnson

explained, “[t]hings went dark,” as he toppled from his vehicle seriously

injured.   N.T., 6/1/11, at 233, 268-71, 382.      Appellant then took aim at

another law enforcement officer, Deputy Davin, who arrived on the scene in a

marked sheriff’s vehicle. Appellant drove his vehicle directly into the front

driver side of the deputy’s vehicle, causing the window to explode in the

deputy’s face. Id. at 382, 391.

      As a result, Appellant’s car became disabled. Officers converged on the

vehicle and ordered Appellant to show his hands. Appellant ignored repeated

commands while attempting to locate his firearm. N.T., 6/1/11, at 77, 234-

35. Police then tasered Appellant and sent in a canine officer to subdue him.

      The trial court summarized the officer’s respective injuries:

      Lieutenant Pritchard suffered injuries as follows: (1) his kneecap
      was torn off of his leg; (2) all of the ligaments in his leg, except
      for his hamstring, were torn; (3) some part of [Appellant’s]
      vehicle had torn a portion of his shin out; (4) his quadriceps were
      torn off of the bone which caused complete lack of control of his
      leg for several months; (5) multiple stitches and embedded glass

                                      -5-
J-S08016-20


        in his elbow from shattering the window of his vehicle upon being
        hit by [Appellant’s] vehicle; and (6) severe bilateral trauma from
        his waist to his ankles. He endured multiple surgeries to repair
        and reattach his quadriceps and knee, as well as ACL
        reconstructive surgery. [N.T., 6/1/11, at 337].

               Detective Johnson suffered the following injuries: (1) his
        right hip was shattered into six to seven pieces and three plates
        and eleven screws were inserted into that hip; (2) nerve damage
        to that leg causing his entire leg to cramp twenty-four hours a
        day, seven days a week; (3) scarring that runs across his entirety
        of his right buttocks and down his right leg.; (4) wearing a brace
        that extends from his calf down to his foot; and (5) inability to
        determine where his right foot is when he attempts to walk as a
        result of the nerve damage, which also necessitates the use of a
        cane or walker in order to ambulate. [N.T., 6/1/11, at 272-83].
        Detective Johnson underwent several surgeries and spent a month
        in the hospital, and he remained in intensive therapy for leg and
        nerve damage at the time of trial. [Id. at 278-83].

              Deputy Davin suffered: (1) bruised ribs; (2) a bruised knee;
        (3) multiple cuts from the exploding glass; (4) reoccurring
        headaches; and (5) bruising over the entirety of the left side of
        his body. [N.T., 6/1/11, at 388].

Trial Ct. Op., 2/8/13, at 10-11.

        On June 9, 2010 Appellant was charged under trial docket 8384 with

seven counts each of attempted homicide and aggravated assault; 3 and one

count each of carrying a firearm without a license, and fleeing or attempting

to elude an officer.4 At docket 13968, Appellant was separately charged with



____________________________________________


3   18 Pa.C.S. § 2702(a)(2), (c).

4   18 Pa.C.S. § 6106(a)(1); 75 Pa.C.S. § 3733(a).




                                           -6-
J-S08016-20


six counts of recklessly endangering another person (REAP), 5 as well Motor

Vehicle Code offenses.     6



        Appellant proceeded to a jury trial commencing June 1, 2011.       The

Commonwealth presented the evidence as summarized above. Appellant did

not testify during his trial, but presented the testimony of his mother,

Shawnette Wright, and photographs of multiple vehicles.         Appellant also

presented photographs of his Lincoln Navigator, showing what he asserts is a

bullet hole.    On June 7th, the jury found Appellant guilty of two counts

attempted homicide, seven counts of aggravated assault, carrying a firearm

without a license, and fleeing or attempting to elude police officers at docket

8384. At docket 13968, the jury convicted Appellant of all six counts of REAP

and one count of accidents involving damage to attended vehicles.7

        On September 7, 2011, the Honorable Edward J. Borkowski sentenced

Appellant at docket 8384 to an aggregate sentence of 50 to 100 years’

incarceration. At docket 13968, Judge Borkowski sentenced Appellant to an

aggregate sentence of one to two years’ incarceration to run concurrent with

Appellant’s sentence at docket 8384.


____________________________________________


5   18 Pa.C.S. § 2705.

6   18 Pa.C.S. §§ 3743, 3112(a), 3703, 3736(a).

7   18 Pa.C.S. § 3743.




                                           -7-
J-S08016-20


        On Monday, September 19, 2011, Appellant filed timely post–sentence

motions.8     The court denied these post-sentence motions on January 23,

2012. Appellant filed a notice of appeal on February 21, 2012. On May 13,

2013, Paul Gettleman, Esquire entered his appearance as Appellant’s counsel

and filed a brief on Appellant’s behalf. On November 18, 2013, this Court held

that the issues raised by Appellant were waived due to a deficient Pa.R.A.P.

1925(b) statement and non-compliance with Pa.R.A.P. 2119(a) and/or (b).

See Commonwealth v. Wright, 207 WDA 2012 (unpub. memo.) (Pa. Super.

Nov. 19,2013).

        On December 18, 2014, Appellant filed a pro se petition under the Post

Conviction Collateral Relief Act9 (PCRA) at dockets 8384 and 13968. The trial

court appointed, in succession, two attorneys to represent Appellant, but both

were permitted to withdraw representation.

        On April 2, 2018, Judge Borkowski recused himself from further

consideration of this case and it was transferred to the Honorable Thomas E.

Flaherty. See Recusal H’ring, 4/2/18, at 1-3. On August 24, 2018, the trial

court appointed current counsel to represent Appellant. On February 5, 2019,

Appellant filed an amended PCRA petition requesting, inter alia, reinstatement



____________________________________________


8 The Pa.R.Crim.P. 720(A)(1) ten-day period to file a post-sentence motion
fell on Saturday, September 17, 2011. Thus, Appellant had until Monday the
19th to timely file. See 1 Pa.C.S § 1908.

9   42 Pa.C.S. §§ 9541-9546.

                                           -8-
J-S08016-20


of his post-sentence and direct appeal rights.        On March 11, the court

reinstated Appellant’s post-sentence and direct appeal rights nunc pro tunc.

        On March 14, 2019, Appellant filed a post-sentence motion raising the

issues in the instant matter, which the trial court denied on May 7 th. On May

21, 2019, Appellant filed a separate notice of appeal at each docket, 8384 and

13968,10 as well as a single Pa.R.A.P 1925(b) statement. On May 31, 2019,

the trial court, sua sponte, consolidated the appeals in this matter pursuant

to Pa.R.A.P. 513.

        Appellant presents three issues for our review:

     1. Whether there was insufficient evidence to support the element of
        intent to kill regarding the offenses of Criminal Attempt
        (Homicide) at Counts 1 and 3 at [8384]?

     2. Whether the Commonwealth failed to disprove beyond a
        reasonable doubt that [Appellant] was not acting in self-defense
        relative to the offenses of Criminal Attempt (Homicide) and
        Aggravated Assault of which [Appellant] was convicted at Counts
        1, 2, 3 and 4 at [8384] where, at the time of the commission of
        those offenses, the victims — Lt. Richard Pritchard and Det. Brian
        Johnson — had their firearms drawn as [Appellant] approached
        them and [Appellant’s] vehicle had one or more bullet holes
        therein indicating one or more officers had shot at and used deadly
        force toward [Appellant] causing him to reasonably believe he was
        in imminent danger of death or sustaining serious bodily injury
        such that [Appellant] needed to use deadly force to protect himself
        from those officers/victims?

     3. Whether the convictions for Criminal Attempt (Homicide) at
        Counts 1 and 3 at [8384] are against the weight of the evidence
        with respect to the element of intent to kill?
____________________________________________


10 See Commonwealth v. Walker, 185 A.3d 969, 977 (Pa. 2018) (when
single order resolves issues arising in more than one lower court docket,
separate notices of appeal must be filed).

                                           -9-
J-S08016-20



Appellant’s Brief at 7.

       As Appellant’s claims overlap, we address them together. In his first

issue on appeal, Appellant contends the evidence was insufficient to sustain

his convictions of attempted homicide. Appellant argues that throughout the

pursuit, multiple officers had guns pointed at him indicating an intent to shoot

and kill him. Appellant states he told a nurse and one officer that because he

was faced with deadly force, he “had to run them over.” Appellant’s Brief at

18. Appellant avers that bullet holes in his vehicle prove that police shot at

him.   Appellant also contends that while attempting to escape, he struck

multiple vehicles, but was only charged with attempted homicide of some

officers.

       In his second issue, Appellant claims his actions were justified under a

theory of self-defense. Again, Appellant cites the evidence of guns aimed at

him and bullet holes in his vehicle.    Appellant avers that his actions were

justified because police confronted him with deadly force when Lieutenant

Pritchard and Detective Johnson had their firearms drawn and fired shots at

Appellant. Appellant argues the Commonwealth failed to disprove his theory

of self-defense beyond a reasonable doubt, and thus his convictions of

attempted homicide and aggravated assault should be vacated.

       Lastly, Appellant contends that his convictions for attempted homicide

are against the weight of the evidence, where there was no evidence showing

an intent to kill. Appellant avers that while no officer admitted to firing a

                                     - 10 -
J-S08016-20


weapon during the incident, the evidence shows his vehicle was struck with

two bullets, thereby negating any finding that he acted with intent to kill. N.T.,

6/6/11, at 606.

      Our standard of review is well-settled:

      In reviewing a sufficiency of the evidence claim, we must
      determine whether the evidence admitted at trial, as well as all
      reasonable inferences drawn therefrom, when viewed in the light
      most favorable to the verdict winner, are sufficient to support all
      elements of the offense. Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact
      finder. The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.

Commonwealth v. Walker, 139 A.3d 225, 229 (Pa. Super. 2016) (citations

omitted); see Commonwealth v. Smith, 97 A.3d 782, 788 (Pa. Super 2014)

(explaining it is up to fact finder to reject or accept all, part or none of the

testimony of any witness).

      This Court has stated:

      “An allegation that the verdict is against the weight of the
      evidence is addressed to the discretion of the trial court.” Our
      Supreme Court has explained that “appellate review of a weight
      claim is a review of the exercise of discretion, not of the underlying
      question of whether the verdict is against the weight of the
      evidence.” “A motion for new trial on the grounds that the verdict
      is contrary to the weight of the evidence, concedes that there is
      sufficient evidence to sustain the verdict. Thus, the trial court is
      under no obligation to view the evidence in the light most
      favorable to the verdict winner.” “[A] new trial should be awarded
      when the jury’s verdict is so contrary to the evidence as to shock
      one’s sense of justice and the award of a new trial is imperative
      so that right may be given another opportunity to prevail.” Stated
      another way, and as the trial court noted, this Court has explained
      that “the evidence must be ‘so tenuous, vague and uncertain that
      the verdict shocks the conscience of the court.’”


                                     - 11 -
J-S08016-20



Commonwealth v. Sullivan, 820 A.2d 795, 805-06 (Pa. Super. 2003)

(citations omitted).

      Pursuant to Section 901 of the Pennsylvania Crimes Code, “A person

commits an attempt when, with intent to commit a specific crime, he does any

act which constitutes a substantial step toward the commission of that crime.”

18 Pa.C.S. § 901(a). Further, “[a] person is guilty of criminal homicide if he

intentionally, knowingly, recklessly or negligently causes the death of another

human being.” 18 Pa.C.S. § 2501(a).

      [A]ttempted murder is composed of two primary elements: the
      mens rea element of the offense is specific intent to kill, which is
      identical to the mens rea element of murder in the first degree.
      The actus reus element of the offense is the commission of one or
      more acts which collectively constitute a substantial step toward
      the commission of a killing

Commonwealth v. Predmore, 199 A.3d 925, 929 (Pa. Super. 2018) (en

banc) (citations omitted), appeal denied, 208 A.3d 459 (Pa. 2019).

      “A conviction for attempted murder requires the Commonwealth to

prove beyond a reasonable doubt that the defendant had the specific intent to

kill and took a substantial step towards that goal.” Predmore, 199 A.3d at

929 (citation omitted). “[S]pecific intent [to kill] may be established through

circumstantial evidence, such as the use of a deadly weapon on a vital part of

the victim’s body.” Commonwealth v. Cannavo, 199 A.3d 1282, 1292 (Pa.

Super. 2018), appeal denied, 217 A.3d 180 (Pa. 2019). A deadly weapon is

defined in part as “any device or instrumentality which, in the manner in which


                                     - 12 -
J-S08016-20


it is used or intended to be used, is calculated or likely to produce death or

serious bodily injury.” 18 Pa.C.S. § 2301. “Serious bodily injury” is defined

as “[b]odily injury which creates a substantial risk of death or which causes

serious, permanent disfigurement, or protracted loss or impairment of the

function of any bodily member or organ.” Id. A sport utility vehicle (SUV)

can constitute a deadly weapon when operated in a certain manner.              See

Commonwealth v. Solomon, 151 A.3d 672, 678 (Pa. Super. 2016) (holding

SUV became a deadly weapon when appellant drove it in reverse through an

eight-foot-wide opening directly at a person who was standing less than fifteen

feet behind him).

      Here, Appellant claims that there is insufficient evidence to support the

element of specific intent to kill regarding the offense of attempted homicide.

Thus, Appellant only challenges the mens rea element of his crimes.

      In addressing the sufficiency claim, the trial court reasoned:

      The facts presented in this matter clearly established that
      [Appellant] used his Lincoln Navigator as a deadly weapon against
      Lieutenant Pritchard and Detective Johnson. As [Appellant]
      rounded the bend behind the Murrysville Shopping Plaza, he
      intentionally drove his vehicle toward Lieutenant Pritchard and
      accelerated. He first struck Lieutenant Pritchard causing him to
      fly 6 to 7 feet into the air before landing on his face on the trunk
      of the vehicle. He then drove his truck directly toward Detective
      Johnson, who quickly jumped back into his vehicle immediately
      before Defendant struck it causing it to spin 180°. [Appellant’s]
      use of his vehicle in this regard can be used to infer specific intent
      to kill. Therefore, there was sufficient evidence from which the
      jury could find [Appellant] guilty of criminal attempt homicide.

Trial Ct. Op., 9/12/19, at 4.


                                     - 13 -
J-S08016-20


       The injuries sustained by the brave officers clearly meet the threshold

and definitions of serious bodily injury. The evidence elicited at trial, when

viewed in the light most favorable to the Commonwealth, as verdict winner,

demonstrates Appellant’s specific intent to kill Lieutenant Pritchard and

Detective Johnson.       Appellant, when confronting the officers attempting to

cutoff his escape, chose to accelerate his Lincoln Navigator directly towards

them. Appellant’s SUV smashed into the law enforcement officers causing

catastrophic and life threatening injuries. See Predmore, 199 A.3d at 929;

Solomon, 151 A.3d at 678.

       In his second issue, Appellant challenges the sufficiency of the evidence

for his convictions of aggravated assault and attempted homicide under a

theory of self-defense.

       Pursuant to Section 2702(a)(2) of the Crimes Code, “A person is guilty

of aggravated assault if he: attempts to cause or intentionally, knowingly or

recklessly causes serious bodily injury to any of the officers . . . while in the

performance of duty.” 18 Pa.C.S. § 2702(a)(2). Police officers are among

the persons enumerated in Section 2702(c). 18 Pa.C.S. § 2702(c)(1).

       Under a theory of self-defense, “[i]f the defendant properly raises ‘self-

defense under Section 505 of the Pennsylvania Crimes Code,11 the burden is



____________________________________________


11 Section 505 of the Pennsylvania Crimes Code details the allowance and
limitations of the use of force upon another person when the actor believes
that such force is immediately necessary to protect himself. 18 Pa.C.S. § 505.

                                          - 14 -
J-S08016-20


on the Commonwealth to prove beyond a reasonable doubt that the

defendant’s act was not justifiable self-defense.’” Commonwealth v. Smith,

97 A.3d 782, 787 (Pa. Super 2014) (citations omitted).

              While there is no burden on a defendant to prove the
              [self-defense] claim, before that defense is properly
              at issue at trial, there must be some evidence, from
              whatever source to justify a finding of self-defense. If
              there is any evidence that will support the claim, then
              the issue is properly before the fact finder.

                                    *     *      *

              The Commonwealth sustains this burden if it
              establishes at least one of the following: 1) the
              accused did not reasonably believe that he was in
              danger of death or serious bodily injury; or 2) the
              accused provoked or continued the use of force; or 3)
              the accused had a duty to retreat and the retreat was
              possible with complete safety.

      The Commonwealth must establish only one of these three
      elements beyond a reasonable doubt to insulate its case from a
      self-defense challenge to the evidence.
Id. at 787; see also 18 Pa.C.S. § 505(b)(2)(i)-(ii). Further, “a fact finder is

not required to believe the testimony of the defendant who raises the claim.”
Id. at 788.

      Here the trial court reasoned:

      Judge Borkowski found that there was not sufficient evidence
      presented that placed the issue before the jury. [N.T., 6/6/11, at
      579]. Further, the record is devoid of any evidence that any police
      officer discharged a firearm or confronted [Appellant] with deadly
      force. All evidence presented shows that Lieutenant Pritchard was
      struck by [Appellant’s] Lincoln Navigator before he could raise his
      rifle and aim it at [Appellant]. Further, there was no evidence that
      Detective Johnson had pointed his firearm toward [Appellant].
      Lastly, [Appellant] was clearly not “free from fault in provoking or

                                        - 15 -
J-S08016-20


      continuing the difficulty which resulted in the use of deadly force.”
Id. As such, the justification of self-defense was not properly
      placed before the jury, and the Commonwealth was not required
      to disprove self-defense beyond a reasonable doubt.

Trial Ct. Op., 9/12/19, at 5.

      The jury, as finder of fact, was free to believe the Commonwealth

disproved the theory of self-defense beyond a reasonable doubt. See Smith,
97 A.3d at 787.     The evidence presented at trial supports a finding that

Appellant should have stopped when he noticed marked police vehicles behind

him with lights and sirens activated. See N.T., 6/1/11, at 66-67. Instead,

Appellant chose to disregard a lawfully initiated police stop to instigate a high-

speed pursuit through multiple residential neighborhoods in Allegheny County.

Appellant’s conduct clearly and unequivocally risked catastrophe and placed

civilians and members of the law enforcement community directly in the path

of a several thousand-pound vehicle as it hurtled through traffic in residential

communities. Under what circumstances Appellant believed he was justified

in initiating the latent catastrophe is lost on this Court and the record is devoid

of any such facts. To the contrary, the evidence shows Appellant provoked

the encounter, escalated the situation and caused the pursuit, while

committing multiple assaults along the route. Appellant was free to simply

stop his vehicle at any juncture.

      Finally, Appellant challenges the weight of the evidence supporting his

convictions for attempted homicide. Appellant claims that evidence presented

at trial showed his vehicle had two bullet holes in it. N.T., 6/6/11, at 606.

                                      - 16 -
J-S08016-20


        In reviewing a challenge to the weight of the evidence supporting a

conviction our review is limited to the trial court’s exercise of discretion.

Commonwealth v. Roane, 204 A.3d 1049, 1055 (Pa. 2013).

        A reversal of a verdict is not necessary unless it is so contrary to
        the evidence as to shock one’s sense of justice. The weight of the
        evidence is exclusively for the finder of fact, who is free to believe
        all, none or some of the evidence and to determine the credibility
        of the witnesses. The fact-finder also has the responsibility of
        resolving contradictory testimony and questions of credibility. We
        give great deference to the trial court’s decision regarding a
        weight of the evidence claim because it had the opportunity to
        hear and see the evidence presented.
Id. (citations and quotation marks omitted).

        Appellant avers that while no officer admitted to firing a weapon during

the incident, the bullet holes coupled with the evidence of police with weapons

drawn weighs heavily against a finding that Appellant acted with the intent to

kill.

        The trial court addressed Appellant’s weight claim as follows:

        [T]here were no facts that were clearly of a greater weight that
        ignoring them denied [Appellant] justice. The evidence presented
        at trial overwhelmingly established that [Appellant] drove his
        vehicle toward Lieutenant Pritchard and Detective Johnson with
        the intent to kill them. The verdict was just and does not shock
        one’s sense of justice. As such, [Appellant’s] weight of the
        evidence challenge must fail.

Trial Ct. Op., 9/12/19, at 6.

        Appellant fails to establish an abuse of discretion by the trial court. See

Roane, 204 A.3d at 1055. In fact, the proffered evidence offers no insight




                                       - 17 -
J-S08016-20


into Appellant’s intent. Further, nothing about the jury’s verdict sways the

conscious of this Court. Accordingly, Appellant is not entitled to relief.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/30/2020




                                     - 18 -